On January 17,1975 the court issued the following order:
“This case comes before the court on its own motion to correct and amend the order entered herein on March 29, 1974 [204 Ct. Cl. 830, 831]. Upon consideration thereof without oral argument,
“it is ordered that the last two sentences in the last paragraph of the order [page 831], reading:
Per the stipulation, plaintiff is owed $18.60 by defendant and no more. The plaintiff’s petition is dismissed, be and the same are vacated and stricken and the following is inserted in lieu thereof:
Per the stipulation, plaintiff is owed $18.60 by defendant and judgment is entered for plaintiff in that amount with plaintiff’s petition otherwise dismissed.”